Citation Nr: 1429561	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  07-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for status post spontaneous pneumothoraces with successful thoracoscopic blebectomy (a lung disability).


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to April 2005.

This matter comes before the Board of Veterans' Appeals Board) on appeal from a
May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

As mentioned in the March 2012 Board Remand, in his July 2007 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in March 2010, the RO, informed the Veteran of a Board hearing scheduled for April 2010.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.
See 38 C F R. § 20.704 (2013).

When this case was most recently before the Board in December 2013, it was remanded for further development.  It is now before the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's lung disability has been manifested by normal pulmonary function tests (PFT) (except for the April 2014 PFT) and mild episodes of acute onset chest pain on exertion, that do not limit his activities.

2.  The April 2014 examiner concluded that the Veteran's reduced vital capacity shown on the PFT was less likely than not due to his service-connected lung disability.


CONCLUSION OF LAW

The criteria for a compensable disability rating for status post spontaneous pneumothoraces with successful thoracoscopic blebectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6843 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In December 2006, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for spontaneous pneumothorax.  Service connection was subsequently granted effective November 16, 2006, and the Veteran appealed the noncompensable evaluation assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  The Veteran alleges no such prejudice in this case.  Regardless, in the original letter dated in December 2006, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined.  The Veteran was given the opportunity to submit additional information.  The claim has been readjudicated in several supplemental statements of the case dated in July 2009, January 2012, September 2012, February 2013 and April 2014.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated several times and a medical opinion was sought in conjunction with his claim.  The duty to assist has been fulfilled.  The Board acknowledges that the most recent VA examiner found that further tests were suggested to determine the exact etiology of his reduced vital capacity.  However, when the report is read as a whole, it is clear that the pulmonologist found that it was less likely as not that the cause of his reduced vital capacity was his service-connected lung disability.  For these reason, the Board finds that the 2014 VA examination and opinion are adequate, and his claim can be decided. 

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

In every instance where the Schedule for Rating Disabilities does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2013).
The Veteran's status post spontaneous pneumothoraces with successful thoracoscopic blebectomy has been rated under Diagnostic Code 6843 for traumatic chest wall defect, pneumothorax, hernia etc., which is rated under General Rating Formula for Restrictive Lung Disease.  38 C.F.R. §§ 4.20 , 4.27, 4.97 (2013).  His disability has been assigned a noncompensable evaluation throughout the appeal period.

Under the General Rating Formula for Restrictive Lung Disease, a 100 percent rating is assigned for disability manifested by Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value; or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.

A 60 percent rating is assigned for disability manifested by FEV-1 of 40- to 55-percent predicted; or FEV-1/FVC of 40- to 55-percent predicted; or DLCO (SB) of 40- to 55-percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 30 percent rating is assigned for disability manifested by FEV-1 of 56- to 70-percent predicted; or FEV-1/FVC of 56- to 70-percent predicted; or DLCO (SB) of 56- to 65-percent predicted. 

A 10 percent rating is assigned for disability manifested by FEV-1 of 71- to 80-percent predicted; or FEV-1/FVC of 71 to 80 percent; or DLCO (SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97 (2013).

After a careful review of the record, the Board finds that a compensable initial rating is not warranted for the Veteran's status post spontaneous pneumothoraces with successful thoracoscopic blebectomy at any time during the appeal period.
During his February 2007 VA examination, the Veteran reported that he had had no recurrent pain in chest since the surgery during service.  He noted no recurrences and that he has led a perfectly normal life otherwise.  He had three scars on the chest from the surgery, but they were stable, not tender to pressure or attached to underlying tissue.  The examiner explained that the Veteran could walk for miles, jog, and go up and down stairs.  Upon examination, his respiratory rate was 17 per minute, and he had very good air entry through both lung fields.  The examiner concluded that the Veteran was status post 7-8 spontaneous pneumothoraces before surgery performed. The surgery was successful and without adverse residuals at this stage.  The x-ray report noted no pneumothorax.  There was a long line of surgical staples in the left lung and minor post inflammatory scarring at the right lung apex.  Otherwise the x-ray was negative.  The pulmonary function test (PFT) performed at that time noted FEV-1 of 109 percent predicted and FEV-1/FVC ratio of 87 percent predicted.  The PFT conclusion noted airflow within normal limits.

A September 2010 PFT report documented that all values were within normal limits for the Veteran's age, and there was no evidence of either an obstructive or restrictive pulmonary defect.

An October 2011 PFT report noted normal spirometry and flow volume loop.

In April 2012, the Veteran was afforded another VA examination.  He was diagnosed with spontaneous pneumothorax with emphysematous pulmonary bleb resected.  The Veteran reported that he had no pneumothoraxes since his in-service surgery.  He reported minor discomfort in his chest with exercise.  The examiner noted that his chest x-ray and PFTs were unremarkable and his lungs were clear.  He had well-healed scar due to his surgery.  The examiner opined that the Veteran had no clinically significant residuals of his surgery and only minor discomfort with exertion.  The examiner reviewed the September 2010 PFT and noted that the FVC percent predicted most accurately reflected the Veteran's level of disability.  The PFT noted FVC of 95.9 percent predicted, FEV-1 of 98.5 percent predicted and FEV-1/FVC ratio of 85 percent predicted.  The examiner opined that his respiratory condition had no impact of his ability to work.
In April 2014, the Veteran underwent additional VA examination with a pulmonologist.  The Veteran reported that he continued to have mild episodes of acute onset right chest pain episodically, infrequently that resolve without treatment in one hour.  He also reported a clicking sensation with mild pain in his right lower chest when he bends or makes certain moves, but that has not limited his activity.  The Veteran reported that he is an avid outdoor enthusiast and maintains a high level of physical fitness, taking long, high altitude hikes in places like Peru, Chile, and Switzerland.  He is also in the Reserves and noted that carrying the required gear was hard as it pressed on his chest wall.  Later in the examination report, the Veteran reported chest pain episodes lasting one to two days and shortness of breath when carrying a heavy pack.

Upon examination, lungs were clear to auscultation and there was no chest wall tenderness detected.  The PFT conducted noted FEV-1 of 58 percent predicted and FEV-1/FVC ratio of 87 percent predicted.  The PFT report noted a marked reduction in FVC and the provider reviewing the report explained that this was difficult to explain without the clinical information.  

The April 2014 chest x-ray noted surgical sutures on left apex, no pneumothorax or pleural effusions.  

The pulmonologist noted that the Veteran had sleep apnea and a new finding of ventilator restriction of unknown etiology.  She opined that the Veteran's condition did not impact his ability to work.  She explained that the new finding of reduced vital capacity was unlikely to be due to his pneumonectomy and VATS surgery because all intervening lung volume measurements had been normal.  The examiner acknowledged that the Veteran had occasional symptomatic episodes since surgery with less intensity and shorter duration, but noted that the 2010 and 2011 PFTs had been normal.  The pulmonologist explained that although his current reduced vital capacity might be due to a recurrent pneumothorax or progressive pleural fibrosis adjacent to the prior surgery, his chest x-ray revealed no new pneumothorax or pleural thickening.  She requested that the Veteran have further tests to ascertain the etiology of his reduced vital capacity, but the Veteran indicated that he could not take the time from work.  The pulmonologist also noted that his restriction may be due to interstitial lung disease, emphysema, diaphragmatic weakness, or pleural disease not evident on plain chest x-ray, but none of these conditions could be attributed to his thoracic surgery 13 years ago.

The Board finds that PFT results prior to April 2014 do not show that a compensable evaluation is warranted under the General Rating Formula for Restricted Lung Disease.  In fact, PFT results prior to April 2014 were essentially normal and the Veteran complained of only occasional mild discomfort in his chest with extreme levels of exertion (e.g., high altitude hiking or heavy lifting).  

As for the dramatically different results of the April 2014 PFT, the Board finds that the medical evidence indicates that this PFT is not a valid indicator of the Veteran's respiratory functional impairment.  Under 38 C.F.R. § 4.96(d)(3), when PFT's are not consistent with the clinical findings, the evaluation should be based on the PFT's unless the examiner states why they are not a valid indication of the functional impairment in a particular case.  Here, the April 2014 pulmonologist opined that the reduced vital capacity during PFTs was not related to his pneumothoraces and therefore, explains that they are not a valid indicator of the severity of his service-connected status post spontaneous pneumothoraces with successful thoracoscopic blebectomy.  

The Board therefore turns its attention of the Veteran's symptoms.  The April 2014 examination report notes the Veteran's reports of mild episodes of acute onset right chest pain, episodically, infrequently and resolved without treatment in less than one hour.  He also reported a clicking sensation with mild pain in his right lower chest when he bends or makes certain moved, but this did not limit his activity in any way.  In addition, the Veteran's service-connected lung disability has had no impact on his ability to work.  Given the mild and infrequent pain, and the total lack of limitation of activity, the Board finds that a compensable evaluation is not warranted at any time during the appeal period for the Veteran's service-connected lung disability.  

In denying additional and higher ratings, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
III.  Extraschedular Consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The Board finds that the current rating criteria do not reasonably describe the Veteran's symptomatology.  The Veteran's service-connected lung disability is manifested by signs and symptoms such as mild or minor chest pain or discomfort and being short of breath when carrying heavy weight.  Diagnostic Code 6843 for pneumothorax is rated using the General Rating Formula for Restrictive Lung Disease and is based on results of PFTs.  Therefore, the schedular rating criteria do not describe the Veteran's entire disability picture, which is manifested by, not only shortness of breath when carrying heavy weight, but also mild chest pain or discomfort.  Id. at 115.
  
As the first element of Thun is met, the Board must now determine whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his infrequent, mild chest pain causes him to miss work or has resulted in any hospitalizations.  In fact, the evidence does not show that it causes him any impairment.  The Board finds, therefore, that the Veteran's service-connected lung disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

An initial compensable evaluation for status post spontaneous pneumothoraces with successful thoracoscopic blebectomy is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


